     Case 2:19-cv-01144-JAD-VCF Document 8 Filed 08/18/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     LAVONTE GLOVER,                                        Case No. 2:19-cv-01144-JAD-VCF
4                                             Plaintiff                    ORDER
5            v.
6     HEAPS, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed a civil rights complaint, as well a supplement to the complaint. (ECF

12   Nos. 1-1, 7.)     The Court will not piecemeal Plaintiff’s complaint together from multiple

13   filings. Plaintiff’s operative complaint must contain all claims, defendants, and factual

14   allegations that Plaintiff wishes to pursue in this lawsuit. As such, the Court grants Plaintiff

15   leave to file a fully complete first amended complaint within 30 days. If Plaintiff does not

16   file a fully complete amended complaint, the court will only screen his initial complaint

17   (ECF No. 1-1) and will not consider any allegations in Plaintiff’s supplement (ECF No. 7).

18          If Plaintiff chooses to file a first amended complaint, he is advised that a first

19   amended complaint supersedes (replaces) the original complaint, and, thus, the first

20   amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard

21   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party

22   was named in the original complaint is irrelevant; an amended pleading supersedes the

23   original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding

24   that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims

25   in a subsequent amended complaint to preserve them for appeal).                 Plaintiff’s first

26   amended complaint must contain all claims, defendants, and factual allegations that

27   Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff must file the first amended

28   complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First
     Case 2:19-cv-01144-JAD-VCF Document 8 Filed 08/18/20 Page 2 of 2



1    Amended Complaint.”
2    II.    CONCLUSION
3           For the foregoing reasons, IT IS ORDERED that, if Plaintiff chooses to file a first
4    amended complaint, Plaintiff will file the first amended complaint within 30 days from the
5    date of entry of this order.
6           IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
7    approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
8    initial complaint, as well as the first, second, and third amended complaints (ECF Nos. 1-
9    1, 7). If Plaintiff chooses to file a first amended complaint, he must use the approved form
10   and he will write the words “First Amended” above the words “Civil Rights Complaint” in
11   the caption.
12          IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended
13   complaint, the Court will screen the original complaint (ECF No. 1-1) only and will not
14   consider any allegations in the supplement to the complaint (ECF No. 7).
15
                        18th
16          DATED THIS ___ day of August 2020.
17
18                                             UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                -2-
